EXHIBIT 10.5


SUPPLEMENT TO THE


BRISTOW GROUP INC.


FY 2019 ANNUAL INCENTIVE COMPENSATION PLAN


Provisions Applicable to Officers
June 5, 2018


PURPOSE
The purpose of this Supplement (“Supplement”) to the Bristow Group Inc. FY 2019
Annual Incentive Compensation Plan (the “Plan”) is to provide additional terms
applicable to annual incentive awards made to officers of the Company. Terms not
defined in this Supplement shall have the meaning assigned thereto in the Plan.
APPLICABILITY
This Supplement applies to officers of Bristow Group Inc. at the Vice President
level and above (“Officers”).


CLAWBACK POLICY
To the extent applicable to an Officer, all or any portion of an annual
incentive award under the Plan may be forfeited if the Officer violates the
Company’s Code of Business Integrity (the COBI Clawback Policy), as described in
the Company’s Corporate Governance Guidelines and as determined by the
Compensation Committee on a case by case basis. In addition, to the extent
applicable to an Officer, all or any portion of an annual incentive award under
the Plan to the Officer may be forfeited, and all or any portion of any payments
received by an Officer with respect to an annual incentive award under the Plan
may be subject to recoupment or repayment, pursuant to the Financial Clawback
Policy or other Clawback Policy established or adopted by the Company’s Board of
Directors from time to time as described in the Company’s Corporate Governance
Guidelines.


ACKNOWLEDGEMENT AND AGREEMENT
The undersigned Officer is eligible for an annual incentive compensation bonus
under the Plan and this Supplement. The undersigned Officer acknowledges that
certain terms of the Plan and this Supplement may supersede the terms of another
agreement between the Officer and the Company or a Company policy otherwise
applicable to the Officer, and the undersigned Officer hereby accepts the
eligibility for an annual incentive compensation bonus under the Plan and this
Supplement subject to the terms, provisions and conditions of the Plan, the
Supplement, the administrative interpretations thereof and the determinations of
the Compensation Committee.




--------------------------------------------------------------------------------








                                                                          
June [ ], 2018                                       
Signature of Officer
Date
                                                                          
 
Name (please print)
 













